Honorable F. T. Graham
county Athttorney
Cameron County
Brownsville, Texas

Dear Sirr                           opinion No. o-5043
                                    Ret Is Senate Bill Xc. 146, Acts
                                    of the 42nd Legislature, Regular
                                    Session, 1931, repealed by Senate
                                    Bill Mc. 44, Acts of'the 46th Leg-
                                    islature, Regular Session, 19437
                                    And related questions.

            Your letter of recent date requesting the opinion of this de-
partment on the questions stated therein, reads in part as follcws~

            '*The42nd Legislature, at its Regular Session in
       1931 and by its Senate Bill No. 146, Chapter 307, page
       769: enacted a law,the substance of which aas to pro-
       vide that the 103rd Judiaial District Court for Cimer-
       on County should be the Juvenile Court for Cameron
       County to handle all cases arising under the provisions
       of Title 43 and all cases arising under the provisions
       of Article 1063 of the Code of Criminal P?coedure; this
       Act also provided as aompensationforthe Judge of such
       Juvenile Court the mount of #l500;00 per year and pro-
       vided that such sum should be paid to the Judge of said
       Court from the General Funds of Cameron County.

            "The last Legislature (the 48th), at its Regular
       Session and by Senate Rlll Rc. 44, Chapter 204, page 313,
       enacted a law, the general substance of which changes
       the procedure in the handling of delinquent juvenile
       cases and under the provisions of this new law various
       Articles of the Code of Criminal Procedure, including
       lirticle1063, are expressly repealed, also Article 2329
       of the Revised Statutes is repealed.

            "Under the new law (Senate Bill DoJo.
                                                44) passed by
       the 46th Legislature, it is provided in Section 4 that
       in counties having more than one District Court that the
       County Juvenile Board shall designate either one of such
       District Courts or the County a0ur-tto be the Juvenile
       Court for such county.
                                                    .   -




Honorable F. T. Graham, Page 2 (O-6043)



           "Cameron County has tvo District Courts, to-witi
      the 103rd Judicial District Court Which sits in Cameron
      and Willacy counties and the Criminal District Court
      which sits in Cmaeron, Willacy, Kenedy, Kleberg and
      Hueces counties.

           *The question, therefore, has arisen as to whether
      or not the provision of the new legislative enactment in
      Section 24 wherein it is provided 'all laws and parts of
      laws in conflict herewith are also repealed' has the ef-
      fect of repealing the hereinabove mentioned Act of the
      42nd Legislature which aonstituted the 103rd Judicial
      District Court in Cameron County as the Juvenile Court
      for Cameron County and whether or not the provisions of
      said Act of the 4Znd Legislature in fixing an annual ccm-
      pensation for duties performed as Judge of such Juvenile
      Qurt had been repealed by the general provisions of the
      above mentioned Act of the 48th Legislature.

            "I am of the opinion that the above mentioned Act of
       the 42nd Legislature, having been mpre or less special in
       nature in that it purported to affect only the 103rd Judi-
       cial District Court in and for Cameron County, would not
       be considered as being repealed by the general provisions
       of the Act of the 46th Legislature. However, in view of
       the fact that the Act of the 46th Legislature purports to
       establish a State-wide procedure for handling delinquent
       children, it might reasonably be argued that this Act was
       intended tc and did repeal the provisions of the Act of
       the 42nd Legislature vesting exclusive jurisdiction in
       juvenile matters, insofar as Cameron County is concerned,
       in the 103rd District Court of Cameron County.

            "In connection with these matters, I wish to call
       your attention to the f~lloling matter. Article 5139-B,
       Revised Statutes of Texas, 1925 (Acts of the 47th Iegis-
       lature, page 552, Chapter 349, Section 1) provides in
       substance for the creation of a Juvenile Board in count-
       ies having a population of between 74,000 and 63,000~
       according to the last Federal census, Cameron County lauld
       fall within the population brackets provided for in this
       Act. This Act 1ikewMe purports to constitute the Judges
       of the District Courts in any county, together with the
       Judge of the County Court, as such Juvenile Board and to
       provide an armual compensation for the District Judges as
       members of such Board of $600.00 per annwn in addition to
       all other salaries and compensation received by such Dis-
       trict Judges and provides that said SUU shall be paid to
       such Judges monthly frcmthe General Punds of the County.
Hon. F. T. Graham, Page 3 (0-5043)



           "The provisions of this Statute have been overlooked
      by the District Judges and the County Judge of this Ccunty
      and no Juvenile Board has ever existed as such in this
      County and no compensation has ever been paid to any Judge
      under the provisions of this Aot.

           "It so happens that the writer's brother is the Judge
      of the 103rd District Court, having jurisdiction in Cameron
      and Willacy Counties, and because of the relationship, I am
      somewhat hesitant to advise the District Judges, the County
      Auditor and the Coiwnissioners
                                   ' Court as to what effect the
      provisions of the hereinabovereferred to Act of the 48th
      Legislature in connection with Juvenile Courts has upon the
      existing Jwenile Court in and for this County. I would
      therefore greatly appreciate your advice and opinion on the
      following questions, to-wits

            "1. Is the Juvenile Court and the compensation for the
       Judge thereof in and for Cameron County, as established by the
       above referred to provisions of the 42nd Legislature, repealed
       by the above. ,nentionedActs of the 48th Legislature?

            *2. Are the provisions of Article 5139-B hereinabove re-
       ferred to repealed by the previsions of the Act of the 48th
       Legislature, and if not, are such provisions mandatory on        ,
       Cameron County, or merely directory?
            1)e . . .I

       Senate Bill Rc. 148, Acts of the 42nd I.egislature,Regular Session,
1931, reads as follows:

            "Section 1. The juriediction heretofore vested by law
       in the County Court.of Cameron County the Criminal Distriot
       Court of Cameron County, and the County Court of Cameron
       County at Law, Cameron County, Texas, under the provisions of
       Title Forty-three (43), Revised Civil Statutes of Texas, is
       hereby divested from such Courts, and vested in the District
       Court of Cameron County for the 103rd Judicial District of
       Texas, which when disposing of the casss arising under the
       provisions of said Title 43, shall bs the Juvenile Court for
       Cameron County, and shall administer all cases arising under
       the provisions of said Title, and of Article 1083 of the
       Code of Criminal Procedure of Texas.

            *sea. 2.  For the extra services hereby imposed upon the
       Judge.of the District Court of heron   County, 103rd Judicial
       District of Texas, when sitting as the Juvenile Court of Cam-
       eron County, the Judge of said' Court shall bs paid fras the
       General Funds of Cameron County the sum of Fifteen Hundred
       (#l,500a00) Dollars per annum, and no mores
Hon. F. R. Graham, Page 4. (O-3643)




           "Sec. 3. The faot that there are twc special Courts
      in Cameron County; that is, the Criminal Distriot Ocurt
      of Cameron County, and the County Court of Csmeron Cxnty
      at Law, the special jurisdiction of which with regard to
      Juvenile Courts is uncertain, andthat the Judge of the
      County Court of Cameron County in discharging his duties as
      County Judge and presiding officer of the Conrsissioners~
      Court of said County is overburdened with administrative
      duties, areaBan amergenoy and an imperative publio neoes-
      sity that a Juvenile Court for said County shall be desig-
      nated by law, and that the Constitutional Rule requiring
      Bills to be read on three several days be suspended, and
      said Bule is so suspended, end that this Act take effect
      and bs in force from and after its passage, and it is so
      enacted."

       Senate Bill No. 44, Acts of the 48th Legislature, Regular Session.,
1943, isr

            "An Act the purpose of which is to change the
      method of handling delinquent children from the pres-
      ent oriminal procedure to guardianship in order to
      sscurs for each child ooming withinthe bat such care,
      guidanoe, and control as will servs the ohild's wel-
      fare and the best interest of the State; providing for
      a Juvenile Court in each county of the stats in the
      County or District Courts already establishedi defining
       certain terms; providing for the procedure in oases of
      delinquent children3 manner of hearings dispositional
      power of Juvenile Court3 selection of custodial agency3
      providing for support of children cowitted to oustodi-
      al agency, prescribing that records shall be oonfiden-
      tial: permitting physioal and mental examinations of
      children upon order of the court3 prescribing plaoes of
      detention3 ccurt session; co-operation3 oontempt3 methods
       of appeal; saving olausei re-enaotdng that portion of
       Artiale 2329, Revised Civil Statutes, 1926, dealing with
       dependent and neglected childrsn3 repealing clause; and
       declaring an emergency, . . ."

       Senate Bill No. 44, supra, provides in part:
            " . . . ."

            "Sec. 4. Establishsent of Juvenile Courts.
       There is hereby established as follows in eaoh county of
       the Stats a court of record to bs known as the Juvenile
       Court, having such jurisdiction as may be neoessary to car-
       ry out the provisions of this Act.
Honorable F. T, Graham, Page 5 (o-6043)



           "In counties having juvenile boards, suah boards
      may designate the County Court or one or more of the
      District Courts to bethe Juvenile Court or Courts for
      such county, and such designation may bs changed frcm~'
      time to time by such juvenile boards. In all other ocun-
      ties the District Court or the County Court shall bs the
      Juvenile Court as agreed between the judges of eachres-
      pective courts, but until such time such County Court and
      District Court shall have concurrent jurisdiction in
      casss of children coming within the terms of this Act.

            "It is provided, however, that the jurisdiction,
       powers and duties thus,conferred and imposed upon the
       established courts hereunder are superadded jurlsdic-
       tions, powers and duties, it being the intention of ths
       Legislature not to create hereby another office.




            'seco 22. Saving Clausea In all'cases where the
       court has continuing jurisdiotion of the children already
       adjudged delinquent, aw of the Acts herein repealed shall
       continue in force as applicable to such ahildren, and the
       provisions of such Statutes may continue to be exercised
       with reference to all such children where such jurisdio-
       ticn has already attached.

            "Sec. 23. Constitutionality. If any section, sub-
       division or clause of this Act shall be held to be uncon- d
       stitutianal or invalid, such decision shall not affect the
       validity of the remaining portions of the Act.

            "Sec. 24. Laws Repealed. Articles 1063, 1084, 1085,
       1086,.1088, 1060, 1090, 1091, 1092, 1093 of the Code of
       Criminal Procedure, and Article 1087 of the Code of Crim-
       inal Procedure as amended Acts 1927, 40th Legislature,
       Chapter 163, Section 1, are hereby repealed.

            "Articles 2329 and 2338 of the Revised Civil Statutes
       of Texas, 1925, are hereby repealeda

            "All   laws and parts of law in conflict herewith are also
       repealed.

            "Sec. 24-A. This Act shall in no wise alter or affect
       existing laws with reference to dependent or neglected ohil-
       dren as that term is defined by Article 2330, Revised Civil
       Statutes, 1925, and the District Court only shall have orig-
       inal jurisdiction in all proceedings wherein it is sought to
Honorable F. T. Graham, Rage 6 (o-5043)



      have a childadjudged to be a dependent or neglected
      child, and its findings in suoh cases shall be enter-
      ed in a book kept for that purpose to be known as
      'Juvenile Record.'
            I                   *
                .   .   .   .



      Article 5139b, Vernon's Annotated Civil Statutes, provides:

           "In any county having a population of not less
      than seventy-four thousand (74,oOO) inhabitants and not
      more then eighty-three thousand (83,060) inhabitants,
      according to thu last preceding Federal Censug, the
      Judges of the several District Courts of suoh county,
      together with the County Judge of suoh county, are
      hereby aonstituted a Juvenile Board,for such county.
      The annual salary of eaah of the Judges ofthe Ms-
      triot Courts of such county, as members of said Board,
      shall l-aSix Hundred (#600&O) Dollars, which salary
      shall be in addition to all other salaries and oompen-
      sation received by said District Judges, snd said addi-
      tional salary shall be paid monthly out of the General
      Funds of such County, upon the order of the tksamission*
      ers' Court."

       It ~111 be noted that Senate Bill No. 44, supra, expressly re-
peals a number of statutes enumerated therein and all laws and 'partsof
laws in oonfliot withthe Aot ars also repealed. We are familiar with
the general rule mentioned in your letter that enactment of a general
law does not ordinarily operate as the repeal of a particular or special
law, by implication, although both relate to the ssme subject matter.
Onthe contrary, both statutes are permitted to stand, snd the general
law is applicable to all oases not embraced by the specific act. In
other words, the prticular act is construed as oonstituting an excep-
tion tothe general law. This is said to be a settled rule of oonstruo-
tion, lmsed upon the presmsption that a speoial statute evidences the
intention of the Legislature more clearly than a general one, and there-
fore should control. However, where it is apparent that a statute is
intended to embrace all the law upon the subject with which it deals,
it repeals all former laws relating to the same subjeot. Under this
rule, a statute that covers the subjeot matter of a former law and is
evidently intended as a substitute for it, although containing no ex-
press words to that effeot, operates as a repeal for the former law to
the extent that its provisions are revised and its field freshly cover-
ed.? Accordingly, parts of the original act that are omitted for the
new legislation are to be considered as null. If the latter act is
clearly intended to presaribs the only rules which should govern, it
repeals the prior statute, although the two are not repugnant intheir
provisions. It is apparent that Senate Bill No. 44, supra, shows by
         .




Honorable F. T. Graham, Rage 7 (06043)



its context that it uas intended to smbra~oeall the law upon the
subject dealt with. Therefore, es stated in the oese of State v.
Houston oil Company of Texas, 194 S,W. 432s

            "The rule is well settled that, when e subsequent
       statute shows by its context that it was intended to em-
       brace all the law upon the subject dealt with, such stat-
       ute will, by implication, repeal all former laws relat-
       ing to the same subject. The correctness of that rule
       is not controverted, snd it is unnecessary to cite auth-
       orities in support of its"

       Ws quote from the case of First National Bank v. Lee County Cot-
ton Oil Company, 274 S.W. 127, as followsr
            ". e . Where en act is passed covering the whole
       of a particular subject or field of legislation, it is
       customary to insert e general clause repealing all acts
       or parts of acts incons;stent therewith, and such a
       clause is effective in repealing inconsistent enactments,
       in the absence of any constitutional provision against
       such method of repeal; but the repeal extends only to
       those acts on the same subject, or prts of suoh acts,
       clearly inconsistent and irreconcilable with the provi-
       sions of the repealing act and only to the extent of the
       conflicting provisions. A statute is repealed by impli-
       cation whenever it becomes apparent from subsequent leg-
       islation that the Legislature doss not intend the earlier
       act to remain in forces e 0 0 Though repeals by implice-
       tion are not favored, it is necessarily the result in
       any case of repugnancy or inconsistency between two suo-
       cessive statutes, or in any oass where the intention of
       the Legislature is manifest that e letter statute should
       supersede an earlier one."

       In view of the foregoing authorities, it is our opinion that Sen-
ate Bill No. 148, supre, is repealed by Senate Bill No. 44, supra, inso-
far as said Senate Bill Ibib.
                            148 is in conflict with said Senate Bill No.
44.

       It is our further opinion that the 103rd Judicial District Court
of Camercn County is not a juvenile court by virtue of Senate Bill No.
148, supra, as that portion of said Senate Bill No. 148 making said
court the juvenile court of Cameron lkunty is repealed by Senate Bill No.
44, However, the said 103rd Judicial District Court of Csmeron County
has original jurisdiction with reference to dependent or neglected
children as that term is defined by Article 2330, Revised Civil Statutes,
1925, wherein it is sought to have a child adjudged to be a dependent or
neglected child. Apparently under Senate Bill No. 148, supra, the judge
was compensated for his services by virtue of said ect when sitting es
Honorable F.T. Graham, Page 8   (o-5043)



the juvenile court of Cameron County, astie 103rd Judicial District
Court of said oounty is no longer the juvenile court by virtue of
Senate Bill No. 148, supra, the district judge would not be entitled
to any compensation under the provisions of said Act.

       With reference to Article 5139b, Vernon's Annotated Civil Stat-
utes, it is our opinion that said Senate Bill NO. 44, supra, doss not
repeal said statute in that said statute pertains 'baounty juvenile
boards and not to juvenile courts. However, Cameron County hes e pop-
ulation of 83,202 inhabits&s according to the 1940 Federal Census.
Therefore, Cameron County does not come within the population brackets
mentioned in said statute. 4s Cameron County does not come within the
population braokets mentioned in said Act, the 883118
                                                    would not be appli-
cable to Cameron County.

                                             Yours very truly

                                     ATIOENEY GENERAL OF TEEAS

                                     BY
                                           s/&dell Williams
                                              Ardell Williams
                                                   Assistant
APPROVED AUG 7, 1943
s/Grover Sellers
FIRST ASSISTAET
AlTOBEEY GEEEBAL

AW:db:egw                             Approved Opinion Committee
                                      By BWB Chairman